Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/22/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 10/22/2021.  In the Amendment, Applicant amended claims 6 and 9.  Claims 1-5, 7-8 and 16-20 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 6 and 9-15 (renumbered 1-8) are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 07/26/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Sampson et al. (US Patent 9,069,768, hereinafter Sampson) in view of Nepomniachtchi et al. (US PGPUB 2011/0091092, hereinafter Nepomniachtchi). 
	The invention is directed: Recognizing digital file via email and then automatically classify, and deposit it in the system.
 	The closest prior arts are Sampson et al. (US Patent 9,069,768, hereinafter Sampson) in view of Nepomniachtchi et al. (US PGPUB 2011/0091092, hereinafter Nepomniachtchi) are generally directed to the system to creating subgroups of documents using optical character recognition data and further disclose systems for document image capture on a mobile communication device are provided such that the image is optimized and enhanced for data extraction from the document and automatically detecting the document within the image; geometrically correcting the image; binarizing the image; correcting the orientation of the image; correcting the size of the image; and outputting the resulting image of the document.
 	However, none of Sampson and Nepomniachtchi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For examples, it failed to teach automatically identify, based on the sender of the email and in conjunction with information stored in a database, a target client associated with the unidentified file; automatically identify, based on the target client and in conjunction with information stored in the database, at least one 
 
This feature in light of other features, when considered as a whole, in the independent claim 1 is allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database 
	The dependent claims depending upon claim 1 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163